Citation Nr: 1142090	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO. 08-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent prior to October 6, 2008 for enucleation, right eye and central serous chorioretinopathy, left eye.

2. Entitlement to an increased rating in excess of 60 percent from October 6, 2008 to May 4, 2010 for enucleation, right eye and central serous chorioretinopathy, left eye.

3. Entitlement to an increased rating in excess of 70 percent from May 4, 2010 for enucleation, right eye and central serous chorioretinopathy, left eye.

4. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

5. Entitlement to an increased rating in excess of 10 percent for eczematous scars, of the bilateral hands and right shoulder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, rating decisions in April 2009 and October 2010 granted the Veteran increased ratings of 60 percent and 70 percent, respectively, for his eye disorder. Inasmuch as a rating higher than 70 percent is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran is in receipt of a total disability rating based on individual unemployability, effective October 6, 2008. 


FINDINGS OF FACT

1. The Veteran has anatomical loss of the right eye.

2. Prior to October 6, 2008, the Veteran's visual acuity of the left eye was no worse than 20/40. 

3. From October 6, 2008 to May 4, 2010, the Veteran's visual acuity of the left eye was no worse than 20/100.

4. From May 4, 2010, the Veteran's visual acuity of the left eye was no worse than 20/200.

5. The evidence does not show flexion of the lumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasms, or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes due to the service-connected back disability.  

6. The Veteran's eczema does not cover more than 5 percent of the Veteran's body or require more than topical therapy.

7. The Veteran's eczematous scars do not cover an area of at least six square inches (39 sq. cm.) or cause any functional loss, nor are they deep, unstable, or painful on examination.


CONCLUSIONS OF LAW

1. Prior to October 6, 2008, the criteria for a disability evaluation in excess of 40 percent for enucleation of the right eye with central serous chorioretinopathy of the left eye are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.79, Code 6063-6066 (2008).

2. From October 6, 2008 to May 4, 2010, the criteria for a disability evaluation in excess of 60 percent for enucleation of the right eye with central serous chorioretinopathy of the left eye are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.79, Code 6063-6066 (2008).

3. From May 4, 2010, the criteria for a disability evaluation in excess of 70 percent for enucleation of the right eye with central serous chorioretinopathy of the left eye are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.79, Code 6063-6066 (2008).

4. The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5242 (2010).

5. The criteria for a disability rating in excess of 10 percent for eczematous scars are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 780, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2005, January 2006, April 2006, and December 2007 that fully addressed all notice elements.


In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. The RO was notified in October 2008 that the Social Security Administration had no medical records in its files pertaining to the Veteran. The Veteran was afforded VA examinations in December 2005, August 2006, October 2008, September 2009, and September 2010. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2010). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Eye disorders

The Veteran contends that he warrants a higher rating for his eye disorders. The preponderance of the evidence is against the claim for increased ratings, with due application of the Schedule. Accordingly, the Veteran's claims are denied. Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In a June 2001 rating decision, the Veteran was assigned a 40 percent rating for enucleation of his right eye. A September 2006 rating decision granted the Veteran service connection for central serous chorioretinopathy of his left eye and continued the 40 percent rating for both eyes. An April 2009 rating decision increased the Veteran's rating to 60 percent from October 6, 2008, and an October 2010 rating decision increased the rating to 70 percent, effective May 4, 2010.  

The criteria for the evaluation of disabilities of the eyes were amended, effective December 10, 2008. These amended criteria, however, govern only in cases where the claim is filed on or after that date. See 73 Fed. Reg. 66543 (November 10, 2008). As the claim in this case was filed prior to December 10, 2008, these revised rating criteria are not applicable. Rather, the Veteran's eye disabilities must be rated in accordance with the regulations as they existed at the time of his September 2005 claim.

Disabilities of the eyes were rated under 38 C.F.R. § 4.84a, DC 6000 to 6092. Disabilities marked by the anatomical loss of one eye specifically were rated pursuant to Diagnostic Codes 6063 to 6066. The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is rated from being 40 percent disabling to 100 percent disabling, based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6063 to 6066. A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.

When there is anatomical loss of the one eye, a 40 percent rating is warranted when there is impairment of visual acuity in other eye of 20/40. A 50 percent rating is warranted for impairment of visual acuity in the other eye of 20/50. A 60 percent rating is warranted when there is loss of visual acuity in the other eye of 20/70 or 20/100. A 70 percent evaluation is assignable when there is impairment of visual acuity in one eye of 20/200 while there is anatomical loss of the other eye. An 80 percent evaluation is assignable when there is impairment of visual acuity in the other eye of 15/200. A 90 percent evaluation is warranted when there is impairment of visual acuity in the other eye of 10/200. 38 C.F.R. § 4.79, Diagnostic Codes 6063-6066.


A 100 percent disability rating is awarded for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes. 38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 (2008). A 100 percent rating is also warranted when there is impairment of field vision with concentric contraction of 5 degrees, bilaterally. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

The Veteran lost his right eye as the result of a grenade explosion during service. This loss requires the use of prosthesis. 

The Veteran underwent a VA visual examination in December 2005. The Veteran reported multiple recurrent episodes of seeing black spots. The Veteran's visual acuity of his left eye was 20/25. There was no diplopia noted, and the visual fields were full. The Veteran was diagnosed with central serous chorioretinopathy. In August 2006, a VA examiner filed an addendum in which he stated that the Veteran "does not have any ocular conditions that would predispose him to a visual field deficit. For this purpose, no Golmann perimetry was performed."

An October 2008 VA examination revealed best corrected distance visual acuity in the left eye of 20/60. The examiner found no diplopia or edema. The Veteran returned for a VA examination in September 2009. The Veteran reported dim vision. His best corrected vision was 20/100, and no diplopia was noted. A May 2010 VA treatment record shows that the Veteran's corrected vision in his left eye was 20/200. 

The Veteran reports that he is legally blind and entitled to a higher rating. He is competent and credible to testify as to the symptoms of his eye disorder and how those symptoms, including his loss of vision affect his daily life. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). However, vision loss is rated by objective findings and the objective vision screenings do not show vision loss in excess of what is warranted by the Veteran's assigned ratings.  

A higher rating is not warranted for any of the time periods in question. Prior to October 6, 2008, there is no evidence that the Veteran's visual acuity of his left eye was worse than 20/40. Additionally, there is no evidence that the Veteran's visual acuity of the left eye was worse than 20/100 between October 6, 2008 and May 4, 2010. Finally, there is no evidence that the Veteran's visual acuity is worse than 20/200 since May 4, 2010. Evaluations for impairment of central visual acuity are based on objective testing or impairment of visual field. As the objecting medical findings do not show entitlement to ratings in excess of those assigned during these time periods, the Veteran's claims are denied. 

Lumbar spine

The Veteran contends that his degenerative joint disease of the low back is more severe than the current 10 percent evaluation reflects. After a careful review of the evidence in light of the criteria noted below, the preponderance of the evidence is against the Veteran's claim for a higher disability rating and the Veteran's appeal is denied. Massey, supra; Pernorio, supra. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Code 5242. The rating schedule provides that degenerative joint disease of the lumbar spine is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

The General Rating Formula provides for the assignment of a 10 percent evaluation is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of     the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction. See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 10 percent evaluation when incapacitating episodes have a total duration of at least one week but less than two weeks during a twelve month period. A 20 percent evaluation is assigned when intervertebral disc syndrome with incapacitating episodes total a duration of at least two weeks but less than four weeks during the past twelve months. A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

A VA examination of the Veteran's spine was conducted in December 2005. The Veteran reported pain and stiffness in his back and burning in his toes during the night. The Veteran denied flare-ups, bowel or bladder problems, and the use of assistive devices. A physical examination revealed that the Veteran's posture and gait are normal. His ranges of motion were flexion to 90 degrees with pain at the end of the range, extension to 30 degrees with pain at the end of the range, bilateral flexion to 30 degrees and bilateral rotation to 30 degrees. There was no tenderness to palpation and no muscle spasm was noted. Neurological examination was negative bilaterally. The examiner diagnosed mild degenerative joint disease of the thoracic spine. 

The Veteran underwent another VA examination on his spine in October 2008. The Veteran reported moderate pain in his lower and middle back that occurs one to six days per week. The Veteran denied incapacitating episodes and urinary incontinence.  Upon physical examination, the examiner found no gibbus, kyphosis, lumbar flattening, lumbar lordosis, scoliosis, or ankylosis. The Veteran's ranges of motion were as follows: flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 20 degrees. There was no additional limitation after repetitive motion. The examiner also found no abnormal sensation. The examiner diagnosed degenerative joint disease of the thoracic spine. 

In October 2009, the Veteran returned for another VA examination. The Veteran reported pain in his thoracic and lower back, with a history of fatigue, stiffness, weakness, spasms, and pain. He also stated that he had urinary urgency and frequency, as well as nocturia, but no additional bowel or bladder dysfunction. The Veteran denied radiation of pain and incapacitating episodes. 

A physical examination found atrophy, guarding, pain with motion, tenderness, and weakness. The examination also revealed no spasm, gibbus, kyphosis, list, lumbar lordosis, scoliosis, and ankylosis. No ranges of motion findings were provided.

An addendum to the examination was issued in September 2010. The examiner clarified the Veteran's ranges of motion as follows: flexion to 80 degrees, extension to 30 degrees, bilateral rotation to 20 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 20 degrees. The examiner also stated that the Veteran's neurologic findings noted "decreased sensation to vibration bilateral feet and DYTRs 1+ at knees and ankles is more likely than not due to the Veteran's diabetes and not related to his spine condition."

The preponderance of the competent and credible evidence of record is against an increased evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the thoracic spine. In order to obtain the next higher evaluation of 20 degrees, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. This has not been demonstrated by the evidence of record. Upon evaluation by VA in September 2009, the Veteran demonstrated forward flexion of the thoracolumbar spine to 80 degrees; a combined range of motion of the thoracolumbar spine was to 195 degrees.

While these same VA examination reports contain findings of pain at the end of all ranges of motion, they were not of such severity to result in an abnormal gait or spinal contour--criteria necessary for a 20 percent rating under the above-cited rating criteria. Additionally, the Veteran ambulated without the use of the cane or other assistive device and denied incapacitating episodes. The preponderance of the evidence of record is against an increased rating of 20 percent under the general rating formula pertaining to injuries of the spine. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to intervertebral disc syndrome (IVDS), which evaluates the disability based on incapacitating episodes, the Board again finds that an initial 20 percent evaluation is also not warranted. In this case, in order to warrant a 20 percent evaluation for IVDS, the evidence would have to demonstrate incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months. During the above-cited VA examinations, the Veteran stated that he had never had any incapacitating episodes during the previous 12-month period. Thus, the evidence does not show, and the Veteran does not contend otherwise, that for the appeal period, he has experienced incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months as a result of her service-connected low back disability. Therefore, an evaluation in excess of 10 percent is not warranted based on incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board also considered the Veteran's chronic complaints of moderate, constant low back pain, and the potential additional limitation of the thoracic spine functioning. However, there is insufficient objective evidence to conclude that the Veteran's back pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca. Despite the Veteran's subjective complaints of moderate and constant low back pain during the VA examinations, he demonstrated forward flexion of the lumbar spine to 80 degrees. In addition, on range of motion of the thoracic spine, there was only evidence of mild or nominal pain that was not additionally limited by pain, weakness, or lack of endurance. The Veteran denied any flare-ups of pain. Id.

There is no basis for a staged rating(s) pursuant to Hart for the service-connected lumbosacral strain. Rather, the above-cited thoracic spine symptomatology is essentially consistent and fully contemplated by the assigned 10 percent disability rating assigned for the period on appeal. Hart, supra.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has also considered the Veteran's lay statements regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his back disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied. 

Eczematous scars

The Veteran contends that his eczematous scars of his hands and right shoulder warrant a rating in excess of the 10 percent currently assigned. As the Veteran's symptoms do not meet the criteria for a higher rating in due application of the Schedule, the Veteran's claim is denied. 

The Veteran is currently in receipt of a 10 percent rating for eczematous scars. Eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

As of October 23, 2008, revised provisions for evaluating scars were enacted. This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008. Accordingly, because the appellant's claim was received before that date, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23. 2008). Rather, this appeal will be considered solely under the criteria effective as of the September 2005 claim.

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted. If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.

A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 38 C.F.R. § 4.118.

Scars, other than the head face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating. A 20 percent rating is warranted for area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater.

Under Diagnostic Code 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars.

Under Diagnostic Code 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for superficial scars that are painful on examination. This is the maximum evaluation available under this Diagnostic Code.

Under Diagnostic Code 7805 (as in effect prior to October 23, 2008), scars may also be rated based on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are shown below:

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue damage.

(3) A superficial scar is one not associated with underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

The Veteran's disability involves eczematous scars, secondary to burns from a grenade explosion during service. 

The Veteran underwent a VA examination in December 2005. The Veteran reported that the skin over his hands is arms and the back of his neck will break open and bleed if he does not use creams regularly. His skin burns but does not itch. He reported that if he treats his scars, he can keep his skin in fairly good condition. He has no systemic symptoms, malignant neoplasms, itching, erythema, or breakdown of the skin. A physical examination showed that the Veteran has patches of eczema over the Veteran's right and left deltoid, which are approximately 4 x 2 cm to 1 x 1 cm in size. They have a crusty, reddish black, dry surface with no exudates. They involve five percent of the Veteran's total body surface and none of his exposed body surface. 

The Veteran underwent another VA examination in September 2008. With regard to the Veteran's hands, the examiner noted a very faint, almost indistinguishable discoloration to the back of the Veteran's hand. He found no noticeable scars, no skin alterations, and the texture was smooth. The examiner found no adherence to underlying tissue, no limitation of motion or loss of function, no soft tissue damage, and no skin ulceration or breakdown. 

With regard to the Veteran's right shoulder, the examiner found no clinical evidence of a right shoulder skin alteration or burn residual. The Veteran had full range of motion of his right shoulder. 

Another VA examination was performed in October 2009. The examiner again found no visible scars with no evidence of pain, skin breakdown, inflammation, edema, keloid formation, hyper- or hypo- pigmentation, adherence to tissue, or limitation of motion. 

The Board finds that there is no basis for an increased rating in accordance with the Schedule. First, there is no indication in the evidence of record that the scarring was unstable. Second, no limitation of motion has been caused by the scarring. Third, there is no clinical indication that the scarring has resulted in underlying soft tissue damage or that the area of scarring exceeds 6 square inches (39 sq. cm). Therefore, a rating in excess of 10 percent is not appropriate.

The Board finds that an increased evaluation for the Veteran's eczematous scars of the hands and right shoulder is not warranted. The evidence does not show that the Veteran has any functional loss due the scars. Furthermore, there is no medical evidence of record documenting any complaints of, findings of, or diagnosis of any problem due to said scarring or a finding that this scar was large enough that it would warrant a compensable rating on the basis of size alone. 38 C.F.R. § 4.118. The evidence does not show that the scar disability is deep, or covers an area of at least six square inches (39 sq. cm.), is superficial and unstable, or is painful on examination. Accordingly, a compensable rating is not warranted pursuant to Diagnostic Codes 7802, 7803, or 7804 (as in effect prior to October 23, 2008).

The Board has also considered a rating for the Veteran's eczema under Diagnostic Code 7806.  In the instant case, there is no evidence that the Veteran's eczema has covered at least 5 percent of the entire body or exposed areas for any significant length of time. Specifically, at the December 2005 VA examination, the examiner found that the eczema covered five percent of his body and none of his exposed areas and the Veteran treats with topical therapy as needed. The Veteran does not intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  At the October 2008 and October 2009 VA examinations, no evidence of visible eczema was found. 

In sum, given that the evidence of record does not establish the presence of chronic eczema covering more than five percent of the body or of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, an initial compensable schedular rating for this disability is not warranted. 

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities. See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.

The preponderance of the objective and probative evidence of record is against the Veteran's claim for an increased rating. The evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b).

Extraschedular ratings

As a final point, the Board finds that there is no showing that the Veteran's eye disorders, spine disorder, or scars reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis. While the Veteran's eye disorder interferes with his employability, he is in receipt of a total rating. The spine and scar disorders are not productive of marked interference with employment that are not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards. In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met. Thus, the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating in excess of 40 percent prior to October 6, 2008 for enucleation, right eye and central serous chorioretinopathy, left eye is denied.

An increased rating in excess of 60 percent from October 6, 2008 to May 4, 2010 for enucleation, right eye and central serous chorioretinopathy, left eye is denied.

An increased rating in excess of 70 percent from May 4, 2010 for enucleation, right eye and central serous chorioretinopathy, left eye is denied.

An increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

An increased rating in excess of 10 percent for eczematous scars of the bilateral hands and right shoulder is denied.



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


